Exhibit 10.5

From: Lehman Brothers Inc., acting as Agent

Lehman Brothers OTC Derivatives Inc., acting as Principal

Attention: Transaction Management Group

Telephone: (212) 526-9986

Facsimile: (646) 885-9546

November 29, 2007

To: Penn Virginia Corporation

Three Radnor Corporate Center, Suite 300

100 Matsonford Road

Radnor, PA 19087

Attention:   Frank Pici   Vice President & CFO

Telephone No.: (610) 687-3126

Facsimile No.: (610) 687-3688

 

Re: Call Option Transaction

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the call option transaction entered into between Lehman
Brothers OTC Derivatives Inc. (“Dealer”) represented by Lehman Brothers Inc.
(“Agent”) as its agent, and Penn Virginia Corporation (“Counterparty”) on the
Trade Date specified below (the “Transaction”). This letter agreement
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below. This Confirmation shall replace any previous agreements and
serve as the final documentation for this Transaction. This Confirmation is sent
on behalf of both Dealer and Agent. Dealer is not a member of the Securities
Investor Protection Corporation.

This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2000 ISDA Definitions (including the Annex thereto) (the “2000
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2000
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2000 Definitions and the Equity Definitions, the
Equity Definitions will govern. Certain defined terms used herein have the
meanings assigned to them in the subordinated indenture dated as of December 5,
2007 (the “Base Indenture”) among Counterparty, the subsidiary guarantors named
therein, and Wells Fargo Bank, N.A., as trustee, as supplemented by a
Supplemental Indenture to be dated as of December 5, 2007 between the Company
and the trustee (the “Supplemental Indenture” and, together with the Base
Indenture, the “Indenture”) relating to the USD 200,000,000 principal amount of
4.50% Convertible Senior Subordinated Notes due 2012 (the “Convertible Notes”
and each USD 1,000 principal amount of Convertible Notes, a “Convertible Note”).
In the event of any inconsistency between the terms defined in the Indenture and
this Confirmation, this Confirmation shall govern. The parties agree that
(i) the Transaction shall be the only transaction under the Agreement and
(ii) references herein to sections of the Indenture are based on the draft of
the Indenture most recently reviewed by Dealer at the time of execution of this
Confirmation. If any relevant sections of the Indenture are changed, added or
renumbered between the execution of this Confirmation and the execution of the
Indenture, the parties will amend this Confirmation in good faith to preserve
the economic intent of the parties. The parties further acknowledge that
references to the Indenture herein are references to the Indenture as in effect
on the date of its execution and if the Indenture is amended following its
execution, any such amendment will be disregarded for purposes of this
Confirmation unless the parties agree otherwise in writing.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in



--------------------------------------------------------------------------------

reliance upon the parties’ entry into the Transaction to which this Confirmation
relates on the terms and conditions set forth below.

1. This Confirmation evidences a complete and binding agreement between Dealer
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Dealer and Counterparty had executed an agreement in such form (but without
any Schedule and with the elections and modifications specified in Section 10
hereof) on the Trade Date. In the event of any inconsistency between provisions
of this Confirmation and either the Definitions or the Agreement, this
Confirmation will govern.

2. The Transaction constitutes a Share Option Transaction for purposes of the
Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:

General Terms:

 

Trade Date:    November 29, 2007 Effective Date:    December 5, 2007 Option
Style:    “Modified American”, as described under “Procedures for Exercise”
below Option Type:    Call Buyer:    Counterparty Seller:    Dealer Shares:   
The common stock of Counterparty, par value USD 0.01 per Share (Exchange symbol
“PVA”) Number of Options:    The number of Convertible Notes in denominations of
USD 1,000 principal amount issued by Counterparty on the closing date for the
initial issuance of the Convertible Notes; provided that the Number of Options
shall be automatically increased as of the date of exercise by J.P. Morgan
Securities Inc. pursuant to Section 2 of the Underwriting Agreement dated as of
November 29, 2007 among Counterparty and J.P. Morgan Securities Inc., Lehman
Brothers Inc. and Wachovia Capital Markets LLC as representatives of the
underwriters thereto (the “Underwriting Agreement”) by the number of additional
Options (the “Additional Options”) equal to the number of Convertible Notes in
denominations of USD 1,000 principal amount issued pursuant to such exercise
(such Convertible Notes, the “Additional Convertible Notes”). For the avoidance
of doubt, the Number of Options outstanding shall be reduced by each exercise of
Options hereunder. Option Entitlement:    As of any date, a number of Shares per
Option equal to the Conversion Rate as of such date (as defined in the
Supplemental Indenture, but without regard to any adjustments to the Conversion
Rate pursuant to Section 4.04(g), Section 4.04(h) or Section 4.06 of the
Supplemental Indenture), for each Convertible Note;

 

2



--------------------------------------------------------------------------------

   provided that the foregoing shall in no way limit or reduce Dealer’s
obligations to Counterparty under the section hereof entitled “Delivery
Obligation” (including, for the avoidance of doubt, the second proviso thereof).
Number of Shares:    The product of the Number of Options, the Option
Entitlement and the Applicable Percentage. Applicable Percentage:    22.5%
Premium:    USD 7,203,375.00 (Premium per Option USD 36.02); provided that if
the Number of Options is increased pursuant to the proviso to the definition of
“Number of Options” above, an additional Premium equal to the product of the
number of the Additional Options and the Premium per Option shall be paid on the
Additional Premium Payment Date. Premium Payment Date:    Effective Date
Additional Premium Payment Date:    The closing date for the purchase and sale
of the Additional Convertible Notes. Exchange:    The New York Stock Exchange
Related Exchange(s):    All Exchanges

Procedures for Exercise:

 

Exercise Date:    Each Conversion Date. Conversion Date:    Each “Conversion
Date” (as defined in the Supplemental Indenture) occurring during the Exercise
Period for Convertible Notes (such Convertible Notes, each in denominations of
USD 1,000 principal amount, the “Relevant Convertible Notes” for such Conversion
Date). Exercise Period:    The period from and including the Effective Date to
and including the Expiration Date. Expiration Date:    The earlier of (i) the
last day on which any Convertible Notes remain outstanding and (ii) the third
“Business Day” (as defined in the Supplemental Indenture) immediately preceding
the “Stated Maturity” (as defined in the Supplemental Indenture). Multiple
Exercise:    Applicable, as described under “Automatic Exercise on Conversion
Dates” below. Minimum Number of Options:    Zero. Maximum Number of Options:   
Number of Options. Integral Multiple:    Not Applicable.

 

3



--------------------------------------------------------------------------------

Automatic Exercise On Conversion Dates:    Notwithstanding anything to the
contrary in the Equity Definitions, on each Conversion Date, a number of Options
equal to the number of Relevant Convertible Notes for such Conversion Date in
denominations of USD 1,000 principal amount shall be automatically exercised,
subject to “Notice of Exercise” below. Notice of Exercise:    Notwithstanding
anything to the contrary in the Equity Definitions, Dealer shall have no
obligation to make any payment or delivery in respect of any exercise of Options
hereunder unless Counterparty notifies Dealer in writing prior to 5:00 PM, New
York City time, on the “Business Day” (as defined in the Supplemental Indenture)
immediately preceding the first “Trading Day” (as defined in the Supplemental
Indenture) of the relevant “Observation Period” (as defined in the Supplemental
Indenture), which notice shall specify: (i) the number of Options being
exercised on such Exercise Date, (ii) the scheduled settlement date under the
Supplemental Indenture for the Relevant Convertible Notes for the related
Conversion Date and (iii) the first scheduled Trading Day of the Observation
Period for such Relevant Convertible Notes; provided that in the case of any
exercise of Options hereunder in connection with the conversion of any Relevant
Convertible Notes for any Conversion Date occurring on or after September 15,
2012, such notice may be given on or prior to the second “Business Day” (as
defined in the Supplemental Indenture) immediately preceding the Stated Maturity
and need only specify the number of such Options being exercised.

Settlement Terms:

 

Settlement Date:    For any Exercise Date, the settlement date for the Shares to
be delivered in respect of the Relevant Convertible Notes for the relevant
Conversion Date under the terms of the Indenture; provided that the Settlement
Date shall not be prior to the latest of (i) the Exchange Business Day
immediately following the date on which Counterparty gives notice to Dealer of
such Settlement Date prior to 5:00 PM, New York City time and (ii) the Exchange
Business Day immediately following the date Counterparty provides the Notice of
Delivery Obligation prior to 5:00 PM, New York City time. Delivery Obligation:
   In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to “Notice of Exercise” above, in respect of any
Exercise Date, Dealer will deliver to Counterparty on the related Settlement
Date a number of Shares equal to the product of (x) the Applicable Percentage
and (y) the aggregate number of Shares that Counterparty is obligated to deliver
to the holder(s) of the Relevant Convertible Notes for such Conversion Date
pursuant to Section 4.03(a) of the Supplemental Indenture (except that such
aggregate

 

4



--------------------------------------------------------------------------------

   number of Shares shall be determined without taking into consideration any
fractional shares pursuant to Section 4.03(e) of the Supplemental Indenture and
shall be rounded down to the nearest whole number) and cash in lieu of
fractional shares, if any, resulting from such rounding and determined in
accordance with Section 4.03(e) of the Supplemental Indenture (such Shares and
cash, collectively, the “Convertible Obligation”); provided that the Convertible
Obligation shall be determined excluding any Shares that Counterparty is
obligated to deliver to holder(s) of the Relevant Convertible Notes as a direct
or indirect result of any adjustments to the Conversion Rate pursuant to Section
4.04(g), Section 4.04(h) or Section 4.06 of the Supplemental Indenture and any
interest payment that the Counterparty is (or would have been) obligated to
deliver to holder(s) of the Relevant Convertible Notes for such Conversion Date;
and provided further that if such exercise relates to the conversion of Relevant
Convertible Notes in connection with which holders thereof are entitled to
receive additional Shares pursuant to the adjustments to the Conversion Rate set
forth in Section 4.06 of the Supplemental Indenture, then, notwithstanding the
foregoing or anything else to the contrary contained herein, the Delivery
Obligation shall include such additional Shares, except that the Delivery
Obligation shall be capped so that the fair value of the Delivery Obligation per
Option (with the value of any Shares included in the Delivery Obligation
determined by the Calculation Agent using the “Daily VWAP” (as defined in the
Supplemental Indenture) on the last day of the relevant Observation Period) does
not exceed the amount as determined by the Calculation Agent that would be
payable by Dealer pursuant to Section 6 of the Agreement if such Conversion Date
were an Early Termination Date resulting from an Additional Termination Event
with respect to which the Transaction was the sole Affected Transaction and
Counterparty was the sole Affected Party (determined without regard to Section
9(k) of this Confirmation); and provided further that for purposes of
determining the amount of the Delivery Obligation specified in the preceding
proviso, (x) the Number of Options shall be deemed to be equal to the number of
Options exercised on such Exercise Date and (y) such amount payable will be
determined as if Section 4.06 of the Supplemental Indenture were deleted).
Notice of Delivery Obligation:    No later than the Exchange Business Day
immediately following the last day of the relevant Observation Period,
Counterparty shall give Dealer notice of the final number of Shares comprising
the relevant Convertible Obligation; provided that, with respect to any Exercise
Date occurring on or after September 15, 2012, Counterparty may provide Dealer
with a single notice of the aggregate number of Shares comprising the
Convertible Obligations for all Exercise Dates occurring

 

5



--------------------------------------------------------------------------------

   during such period (it being understood, for the avoidance of doubt, that the
requirement of Counterparty to deliver such notice shall not limit
Counterparty’s obligations with respect to Notice of Exercise or Dealer’s
obligations with respect to Delivery Obligation, each as set forth above, in any
way). Other Applicable Provisions:    To the extent Dealer is obligated to
deliver Shares hereunder, the provisions of Sections 9.1(c), 9.8, 9.9, 9.11 and
9.12 of the Equity Definitions will be applicable as if “Physical Settlement”
applied to the Transaction. Representation and Agreement:    Notwithstanding
Section 9.11 of the Equity Definitions, the parties acknowledge that any Shares
delivered to Counterparty shall be, upon delivery, subject to restrictions and
limitations arising from Counterparty’s status as issuer of the Shares under
applicable securities laws.

3. Additional Terms applicable to the Transaction:

 

Adjustments applicable to the Transaction:    Method of Adjustment:   
Notwithstanding Section 11.2 of the Equity Definitions (which shall not apply
for the purposes hereof), upon the occurrence of any event or condition set
forth in Section 4.04 of the Supplemental Indenture, the Calculation Agent shall
make the corresponding adjustment in respect of any one or more of the Number of
Options, the Option Entitlement and any other variable relevant to the exercise,
settlement or payment of the Transaction, to the extent an analogous adjustment
is made under the Supplemental Indenture; provided that in no event shall there
be any adjustment hereunder to the Conversion Rate pursuant to Section 4.04(g),
Section 4.04(h) or Section 4.06 of the Supplemental Indenture; and provided
further that the foregoing shall in no way limit or reduce Dealer’s obligations
to Counterparty under the section hereof entitled “Delivery Obligation”
(including for the avoidance of doubt, the second proviso thereof).

Extraordinary Events applicable to the Transaction:

 

Merger Events:    Notwithstanding Section 12.1(b) of the Equity Definitions
(which shall not apply for the purposes hereof), a “Merger Event” means the
occurrence of any event or condition set forth in clause (2) of the definition
of Fundamental Change in Section 1.01 of the Supplemental Indenture. Tender
Offers:    Applicable; provided that notwithstanding Section 12.1(d) of the
Equity Definitions, a “Tender Offer” means the occurrence of any event or
condition set forth in clause (1) of the definition of Fundamental Change in
Section 1.01 of the Supplemental Indenture.

 

6



--------------------------------------------------------------------------------

Consequence of Merger Events/Tender Offers:    Notwithstanding Section 12.2 and
Section 12.3 of the Equity Definitions (which shall not apply for the purposes
hereof), upon the occurrence of a Merger Event or a Tender Offer, the
Calculation Agent shall make a corresponding adjustment in respect of any
adjustment under the Supplemental Indenture to any one or more of the nature of
the Shares, Number of Options, the Option Entitlement and any other variable
relevant to the exercise, settlement or payment for the Transaction; to the
extent that an analogous adjustment is made under the Supplemental Indenture in
respect thereof; provided, however, that such adjustment shall be made without
regard to any adjustment to the Conversion Rate for the issuance of additional
shares as set forth in Section 4.04(g), Section 4.04(h) or Section 4.06 of the
Supplemental Indenture; provided further that if, with respect to a Merger Event
or a Tender Offer, the consideration for the Shares includes (or, at the option
of a holder of Shares, may include) shares of an entity or person not organized
under the laws of the United States, any State thereof or the District of
Columbia,” Cancellation and Payment shall apply; and provided further that the
foregoing shall in no way limit or reduce Dealer’s obligations to Counterparty
under the section hereof entitled “Delivery Obligation” (including, for the
avoidance of doubt, the second proviso thereof). Nationalization, Insolvency or
Delisting:    Cancellation and Payment (Calculation Agent Determination);
provided that, in addition to the provisions of Section 12.6(a)(iii) of the
Equity Definitions, it will also constitute a Delisting if the Exchange is
located in the United States and the Shares are not immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, the American Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any of the New York Stock Exchange, the American Stock Exchange,
The NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange. Additional Disruption Events:    (a) Change in Law:    Applicable;
provided that Section 12.9(a)(ii) of the Equity Definitions shall be amended by
deleting “(X)” and “, or (Y) it will incur a materially increased cost in
performing its obligations under such Transaction (including, without
limitation, due to any increase in tax liability, decrease in tax benefit or
other adverse effect on its tax position)”. (b) Hedging Disruption:    Not
Applicable

 

7



--------------------------------------------------------------------------------

(c) Increased Cost of Hedging:

   Not Applicable

Determining Party:

   Dealer Non-Reliance:    Applicable Agreements and Acknowledgements   
Regarding Hedging Activities:    Applicable Additional Acknowledgments:   
Applicable 4. Calculation Agent:    Dealer. The Calculation Agent will provide
Counterparty with reasonable detail concerning its calculations hereunder
(including any assumptions used in making such calculations) upon request.

5. Account Details:

 

  (a) Account for payments to Counterparty:

SunTrust Bank

Johnson City, TN

ABA# 061000104

Acct: Penn Virginia Corporation

Acct No.: 0005724767

 

       Account for delivery of Shares to Counterparty:

To be provided

 

  (b) Account for payments to Dealer:

To be provided by Dealer.

 

       Account for delivery of Shares from Dealer:

To be provided by Dealer.

6. Offices:

The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.

The Office of Dealer for the Transaction is: New York

Lehman Brothers OTC Derivatives Inc.

745 Seventh Avenue

New York, New York 10019

7. Notices: For purposes of this Confirmation:

 

  (a) Address for notices or communications to Counterparty:

Penn Virginia Corporation

Three Radnor Corporate Center, Suite 300

100 Matsonford Road

Radnor, PA 19087

Attention: Frank Pici, Vice President & CFO

Telephone No.: (610) 687-8900

Facsimile No.: (610) 687-3688

 

8



--------------------------------------------------------------------------------

with a copy to:

Penn Virginia Corporation

Three Radnor Corporate Center, Suite 300

100 Matsonford Road

Radnor, PA 19087

Attention: Nancy Snyder, Executive Vice President & General Counsel

Telephone No.: (610) 687-8900

Facsimile No.: (610) 687-3688

 

  (b) Address for notices or communications to Dealer:

 

To:    Lehman Brothers Inc., acting as Agent    Lehman Brothers OTC Derivatives
Inc., acting as Principal    745 Seventh Avenue    New York, New York 10019
Attn:    Transaction Management Group Telephone No.:    (212) 526-9986
Facsimile No.:    (646) 885-9546 with a copy:    To:    Lehman Brothers Inc.,
acting as Agent    Lehman Brothers OTC Derivatives Inc., acting as Principal   
745 Seventh Avenue    New York, New York 10019 Attn:    Steve Roti – US Equity
Linked Telephone No.:    (212) 526-0055 Facsimile No.:    (917) 552-0561

8. Representations and Warranties of Counterparty

In addition to the representations contained in the Agreement, the
representations and warranties of Counterparty set forth in Section 3 of the
Underwriting Agreement are true and correct and are hereby deemed to be repeated
to Dealer as if set forth herein. Counterparty hereby further represents and
warrants to Dealer that:

 

  (a) Counterparty is not and will not be required to register as an “investment
company” as such term is defined in the Investment Company Act of 1940, as
amended.

 

  (b) It is an “eligible contract participant” (as such term is defined in
Section 1a(12) of the Commodity Exchange Act, as amended (the “CEA”)) because
one or more of the following is true:

Counterparty is a corporation, partnership, proprietorship, organization, trust
or other entity and:

 

  (A) Counterparty has total assets in excess of USD 10,000,000;

 

  (B) the obligations of Counterparty hereunder are guaranteed, or otherwise
supported by a letter of credit or keepwell, support or other agreement, by an
entity of the type described in Section 1a(12)(A)(i) through (iv),
1a(12)(A)(v)(I), 1a(12)(A)(vii) or 1a(12)(C) of the CEA; or

 

  (C)

Counterparty has a net worth in excess of USD 1,000,000 and has entered into
this Agreement in connection with the conduct of Counterparty’s business or to

 

9



--------------------------------------------------------------------------------

 

manage the risk associated with an asset or liability owned or incurred or
reasonably likely to be owned or incurred by Counterparty in the conduct of
Counterparty’s business.

 

  (c) Counterparty is not entering into this Transaction ‘on the basis of’
material nonpublic information about the Counterparty within the meaning of Rule
10b5-1(b) under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”).

9. Other Provisions:

 

  (a) Opinions. Counterparty shall deliver to Dealer an opinion of counsel,
dated as of the Effective Date, with respect to the matters set forth in
paragraphs (i), (ii), (iii) (but not with respect to applicable law) of
Section 3(a) of the Agreement.

 

  (b)

Repurchase Notices. Counterparty shall, on any day on which Counterparty effects
any repurchase of Shares, promptly give Dealer a written notice of such
repurchase (a “Repurchase Notice”) on such day if, following such repurchase,
the Notice Percentage as determined on such day is (i) greater than 8% and
(ii) greater by 0.5% than the Notice Percentage included in the immediately
preceding Repurchase Notice (or, in the case of the first such Repurchase
Notice, greater than the Notice Percentage as of the date hereof). The “Notice
Percentage” as of any day is the fraction, expressed as a percentage, the
numerator of which is the Number of Shares and the denominator of which is the
number of Shares outstanding on such day. In the event that Counterparty fails
to provide Dealer with a Repurchase Notice on the day and in the manner
specified in this paragraph, then Counterparty agrees to indemnify and hold
harmless Dealer, its affiliates and their respective directors, officers,
employees, agents and controlling persons (Dealer and each such person being an
“Indemnified Party”) from and against any and all losses (including losses
relating to Dealer’s hedging activities as a consequence of becoming, or of the
risk of becoming, a Section 16 “insider”, including without limitation, any
forbearance from hedging activities or cessation of hedging activities and any
losses in connection therewith with respect to this Transaction), claims,
damages, judgments, liabilities joint or several and expenses (including
reasonable attorney’s fees), to which such Indemnified Party may become subject
under applicable securities laws, including without limitation, Section 16 of
the Exchange Act, relating to or as a result of Counterparty’s failure to
provide Dealer with a Repurchase Notice on the day and in the manner specified
in this paragraph, and to reimburse, within 30 days, upon written request, each
of such Indemnified Parties for any reasonable legal or other expenses incurred
in connection with investigating, preparing for, providing testimony or other
evidence in connection with or defending any of the foregoing. If any suit,
action, proceeding (including any governmental or regulatory investigation),
claim or demand shall be brought or asserted against the Indemnified Party as a
result of Counterparty’s failure to provide Dealer with a Repurchase Notice in
accordance with this paragraph, such Indemnified Party shall promptly notify
Counterparty in writing, and Counterparty, upon request of the Indemnified
Party, shall retain counsel reasonably satisfactory to the Indemnified Party to
represent the Indemnified Party and any others Counterparty may designate in
such proceeding and shall pay the fees and expenses of such counsel related to
such proceeding. Counterparty shall not be liable for any settlement of any
proceeding contemplated by this paragraph that is effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, Counterparty agrees to indemnify any Indemnified Party from and
against any loss or liability by reason of such settlement or judgment.
Counterparty shall not, without the prior written consent of the Indemnified
Party, effect any settlement of any pending or threatened proceeding
contemplated by this paragraph that is in respect of which any Indemnified Party
is or could have been a party and indemnity could have been sought hereunder by
such Indemnified Party, unless such settlement includes an unconditional release
of such Indemnified Party from all liability on claims that are the subject
matter of such proceeding on terms reasonably satisfactory to such Indemnified
Party. If for any reason

 

10



--------------------------------------------------------------------------------

 

the foregoing indemnification is unavailable to any Indemnified Party or
insufficient to hold harmless any Indemnified Party, then Counterparty shall, in
lieu of indemnifying such Indemnified Party hereunder, contribute to the maximum
extent permitted by law, to the amount paid or payable by the Indemnified Party
as a result of such loss, claim, damage or liability. In addition, Counterparty
will reimburse any Indemnified Party for all reasonable expenses (including
reasonable counsel fees and expenses) as they are incurred (after notice to
Counterparty) in connection with the investigation of, preparation for or
defense or settlement of any pending or threatened claim or any action, suit or
proceeding arising therefrom, whether or not such Indemnified Party is a party
thereto and whether or not such claim, action, suit or proceeding is initiated
or brought by or on behalf of Counterparty. The remedies provided in this
paragraph (c) are not exclusive and shall not limit any rights or remedies which
may otherwise be available to any Indemnified Party at law or in equity. This
indemnity shall survive the completion of the Transaction contemplated by this
Confirmation and any assignment and delegation of the Transaction made pursuant
to this Confirmation or the Agreement shall inure to the benefit of any
permitted assignee of Dealer.

 

  (c) No Manipulation. Counterparty is not entering into this Transaction to
create actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or to raise or depress or
otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for the Shares) or otherwise in violation of the Exchange Act.

 

  (d) Transfer or Assignment. (i) Counterparty shall have the right to transfer
or assign its rights and obligations hereunder with respect to all, but not less
than all, of the Options hereunder (such Options, the “Transfer Options”);
provided that such transfer or assignment shall be subject, but not limited, to
the following conditions:

(A) With respect to any Transfer Options, Counterparty shall not be released
from its notice and indemnification obligations pursuant to Section 9(b) or any
obligations under Section 9(n) or 9(s) of this Confirmation;

(B) Any Transfer Options shall only be transferred or assigned to a third party
that is a U.S. person (as defined in the Internal Revenue Code of 1986, as
amended);

(C) Such transfer or assignment shall be effected on terms, including any
reasonable undertakings by such third party (including, but not limited to,
undertaking with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of Dealer, will not expose Dealer to
material risks under applicable securities laws) and execution of any
documentation and delivery of legal opinions with respect to securities laws and
other matters by such third party and Counterparty, as are requested and
reasonably satisfactory to Dealer;

(D) Dealer will not, as a result of such transfer and assignment, be required to
pay the transferee on any payment date an amount under Section 2(d)(i)(4) of the
Agreement greater than an amount that Dealer would have been required to pay to
Counterparty in the absence of such transfer and assignment;

(E) An Event of Default, Potential Event of Default or Termination Event will
not occur as a result of such transfer and assignment;

(F) Without limiting the generality of clause (B), Counterparty shall cause the
transferee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and

(G) Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Dealer in connection with such
transfer or assignment.

 

11



--------------------------------------------------------------------------------

(ii) Dealer may, without Counterparty’s consent, transfer or assign all or any
part of its rights or obligations under the Transaction to (i) any affiliate of
Dealer whose obligations are guaranteed by Lehman Brothers Holdings Inc. by a
Guarantee in a form attached hereto in Exhibit A and (ii) any third party with a
rating for its long term, unsecured and unsubordinated indebtedness equal to or
better than A- by Standard and Poor’s Rating Group, Inc. or its successor
(“S&P”), or A3 by Moody’s Investor Service, Inc. (“Moody’s”) or, if either S&P
or Moody’s ceases to rate such debt, at least an equivalent rating or better by
a substitute agency rating mutually agreed by Counterparty and Dealer. If after
Dealer’s commercially reasonable efforts, Dealer is unable to effect such a
transfer or assignment on pricing terms reasonably acceptable to Dealer and
within a time period reasonably acceptable to Dealer of a sufficient number of
Options to reduce (1) Dealer’s “beneficial ownership” (within the meaning of
Section 13 of the Exchange Act and rules promulgated thereunder) to 7.5% or less
of Counterparty’s outstanding Shares or (2) the quotient of (x) the product of
(A) the Number of Options and (B) the Option Entitlement divided by (y) the
number of Counterparty’s outstanding Shares (such quotient expressed as a
percentage, the “Option Equity Percentage”) to 14.0% or less, Dealer may
designate any Exchange Business Day as an Early Termination Date with respect to
a portion (the “Terminated Portion”) of this Transaction, such that (1) its
“beneficial ownership” following such partial termination will be equal to
approximately 7.5% or (2) the Option Equity Percentage following such partial
termination will be equal to approximately 14.0%. In the event that Dealer so
designates an Early Termination Date with respect to a portion of this
Transaction, a payment shall be made pursuant to Section 6 of the Agreement as
if (1) an Early Termination Date had been designated in respect of a Transaction
having terms identical to this Transaction and a Number of Options equal to the
Terminated Portion, (2) Counterparty shall be the sole Affected Party with
respect to such partial termination and (3) such Transaction shall be the only
Terminated Transaction (and, for the avoidance of doubt, the provisions of
Section 9(k) shall apply to any amount that is payable by Dealer to Counterparty
pursuant to this sentence as if Counterparty was not the Affected Party).

(iii) Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any shares or
other securities to or from Counterparty, Dealer may designate any of its
affiliates to purchase, sell, receive or deliver such shares or other securities
and otherwise to perform Dealer’s obligations in respect of this Transaction and
any such designee may assume such obligations. Dealer shall be discharged of its
obligations to Counterparty to the extent of any such performance.

 

  (e) Staggered Settlement. If upon advice of counsel with respect to applicable
legal and regulatory requirements, including any requirements relating to
Dealer’s hedging activities hereunder, Dealer reasonably determines that it
would not be practicable or advisable to deliver, or to acquire Shares to
deliver, any or all of the Shares to be delivered by Dealer on the Settlement
Date for the Transaction, Dealer may, by notice to Counterparty on or prior to
any Settlement Date (a “Nominal Settlement Date”), elect to deliver the Shares
on two or more dates (each, a “Staggered Settlement Date”) as follows:

 

  (a) in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (the first of which will be such Nominal Settlement Date and
the last of which will be no later than the twentieth (20th) Exchange Business
Day following such Nominal Settlement Date) and the number of Shares that it
will deliver on each Staggered Settlement Date; and

 

  (b) the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates will equal the number of Shares
that Dealer would otherwise be required to deliver on such Nominal Settlement
Date.

 

12



--------------------------------------------------------------------------------

  (f) Role of Agent. Agent will be responsible for (A) effecting this
Transaction, (B) issuing all required confirmations and statements to Dealer and
Counterparty, (C) maintaining books and records relating to this Transaction in
accordance with its standard practices and procedures and in accordance with
applicable law and (D) unless otherwise requested by Counterparty, receiving,
delivering, and safeguarding Counterparty’s funds and any securities in
connection with this Transaction, in accordance with its standard practices and
procedures and in accordance with applicable law.

 

  i. Agent is acting in connection with this Transaction solely in its capacity
as Agent for Dealer and Counterparty pursuant to instructions from Dealer and
Counterparty. Agent shall have no responsibility or personal liability to Dealer
or Counterparty arising from any failure by Dealer or Counterparty to pay or
perform any obligations hereunder, or to monitor or enforce compliance by Dealer
or Counterparty with any obligation hereunder, including, without limitation,
any obligations to maintain collateral. Each of Dealer and Counterparty agrees
to proceed solely against the other to collect or recover any securities or
monies owing to it in connection with or as a result of this Transaction. Agent
shall otherwise have no liability in respect of this Transaction, except for its
gross negligence or willful misconduct in performing its duties as Agent.

 

  ii. Any and all notices, demands, or communications of any kind relating to
this Transaction between Dealer and Counterparty shall be transmitted
exclusively through Agent at the following address:

Lehman Brothers Inc., acting as Agent

Lehman Brothers OTC Derivatives Inc., acting as Principal

745 Seventh Avenue

New York, New York 10019

Attn: Transaction Management Group

Telephone No.: (212) 526-9986

Facsimile No.: (646) 885-9546

 

  iii. The date and time of the Transaction evidenced hereby will be furnished
by the Agent to Dealer and Counterparty upon written request.

 

  iv. The Agent will furnish to Counterparty upon written request a statement as
to the source and amount of any remuneration received or to be received by the
Agent in connection with the Transaction evidenced hereby.

 

  v. Dealer and Counterparty each represents and agrees (A) that this
Transaction is not unsuitable for it in the light of such party’s financial
situation, investment objectives and needs and (B) that it is entering into this
Transaction in reliance upon such tax, accounting, regulatory, legal and
financial advice as it deems necessary and not upon any view expressed by the
other or the Agent.

 

  (g) Reserved

 

  (h) Reserved

 

  (i) Amendments to Equity Definitions. (i) Section 12.6(a)(ii) of the Equity
Definitions is hereby amended by (1) deleting from the fourth line thereof the
word “or” after the word “official” and inserting a comma therefor, and
(2) deleting the semi-colon at the end of subsection (B) thereof and inserting
the following words therefor “or (C) at Dealer’s option, the occurrence of any
of the events specified in Section 5(a)(vii)(1) through (9) of the ISDA Master
Agreement with respect to that Issuer.”

 

13



--------------------------------------------------------------------------------

(ii) Section 12.9(b)(i) of the Equity Definitions is hereby amended by
(1) replacing “either party may elect” with “Dealer may elect” and (2) replacing
“notice to the other party” with “notice to Counterparty” in the first sentence
of such section.

 

  (j) Netting and Set-off. Each of Dealer and Counterparty shall not net or
set-off its obligations under the Transaction, if any, against its rights
against the other party under any other transaction or instrument. Section 6(f)
of the Agreement shall not apply.

 

  (k) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If in respect of this Transaction, an amount is payable by
Dealer to Counterparty (i) pursuant to Section 12.7 or Section 12.9 of the
Equity Definitions or (ii) pursuant to Section 6(d)(ii) of the Agreement (a
“Payment Obligation”), Counterparty may request Dealer to satisfy any such
Payment Obligation by the Share Termination Alternative (as defined below)
(except that Counterparty shall not make such an election in the event of a
Nationalization, Insolvency, a Merger Event or Tender Offer, in each case, in
which the consideration to be paid to holders of Shares consists solely of cash,
or an Event of Default in which Counterparty is the Defaulting Party or a
Termination Event in which Counterparty is the Affected Party, other than an
Event of Default of the type described in Section 5(a)(iii), (v), (vi), (vii) or
(viii) of the Agreement or a Termination Event of the type described in
Section 5(b) of the Agreement in each case that resulted from an event or events
outside Counterparty’s control) and shall give irrevocable telephonic notice to
Dealer, confirmed in writing within one Currency Business Day, no later than
12:00 p.m. New York local time on the Merger Date, the Announcement Date (in the
case of Nationalization, Insolvency or Delisting), the Early Termination Date or
date of cancellation, as applicable; provided that if Counterparty does not
validly request Dealer to satisfy its Payment Obligation by the Share
Termination Alternative, Dealer shall have the right, in its sole discretion, to
satisfy its Payment Obligation by the Share Termination Alternative,
notwithstanding Counterparty’s election to the contrary. For the avoidance of
doubt, the parties agree that in calculating the Payment Obligation the
Determining Party may consider the purchase price paid in connection with the
purchase of Share Termination Delivery Property.

 

Share Termination Alternative:    Applicable and means that Dealer shall deliver
to Counterparty the Share Termination Delivery Property on, or within a
commercially reasonable period of time after, the date when the Payment
Obligation would otherwise be due pursuant to Section 12.7 or 12.9 of the Equity
Definitions or Section 6(d)(ii) and 6(e) of the Agreement, as applicable (the
“Share Termination Payment Date”), in satisfaction of the Payment Obligation in
the manner reasonably requested by Counterparty free of payment. Share
Termination Delivery Property:    A number of Share Termination Delivery Units,
as calculated by the Calculation Agent, equal to the Payment Obligation divided
by the Share Termination Unit Price. The Calculation Agent shall adjust the
Share Termination Delivery Property by replacing any fractional portion of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.

 

14



--------------------------------------------------------------------------------

Share Termination Unit Price:    The value to Dealer of property contained in
one Share Termination Delivery Unit, as determined by the Calculation Agent in
its discretion by commercially reasonable means and notified by the Calculation
Agent to Dealer at the time of notification of the Payment Obligation. Share
Termination Delivery Unit:    One Share or, if a Merger Event has occurred and a
corresponding adjustment to this Transaction has been made, a unit consisting of
the number or amount of each type of property received by a holder of one Share
(without consideration of any requirement to pay cash or other consideration in
lieu of fractional amounts of any securities) in such Merger Event, as
determined by the Calculation Agent. Failure to Deliver:    Applicable Other
applicable provisions:    If Share Termination Alternative is applicable, the
provisions of Sections 9.8, 9.9, 9.11, 9.12 and 10.5 (as modified above) of the
Equity Definitions will be applicable, except that all references in such
provisions to “Physically-settled” shall be read as references to “Share
Termination Settled” and all references to “Shares” shall be read as references
to “Share Termination Delivery Units”. “Share Termination Settled” in relation
to this Transaction means that Share Termination Alternative is applicable to
this Transaction.

 

  (l) Governing Law. New York law (without reference to choice of law doctrine).

 

  (m) Waiver of Jury Trial. Each party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding relating to the Transaction. Each party (i) certifies
that no representative, agent or attorney of either party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
the Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.

 

  (n)

Registration. Counterparty hereby agrees that if, in the good faith reasonable
judgment of Dealer, based on the advice of a nationally recognized outside legal
counsel, the Shares (“Hedge Shares”) acquired by Dealer for the purpose of
hedging its obligations pursuant to the Transaction cannot be sold in the public
market by Dealer without registration under the Securities Act of 1933, as
amended (the “Securities Act”), Counterparty shall, at its election, either
(i) in order to allow Dealer to sell the Hedge Shares in a registered offering,
make available to Dealer an effective registration statement under the
Securities Act to cover the resale of such Hedge Shares and enter into an
agreement, in form and substance reasonably satisfactory to Dealer,
substantially in the form of an underwriting agreement for a registered
secondary offering; provided, however, that if Dealer, in its sole reasonable
discretion, is not satisfied with access to

 

15



--------------------------------------------------------------------------------

 

due diligence materials, the results of its due diligence investigation, or the
procedures and documentation for the registered offering referred to above, then
clause (ii) or clause (iii) of this paragraph shall apply at the election of
Counterparty, (ii) in order to allow Dealer to sell the Hedge Shares in a
private placement, enter into a private placement agreement substantially
similar to private placement purchase agreements customary for private
placements of equity securities, in form and substance satisfactory to Dealer
(in which case, the Calculation Agent shall make any adjustments to the terms of
the Transaction that are necessary, in its reasonable judgment, to compensate
Dealer for any discount from the public market price of the Shares incurred on
the sale of Hedge Shares in a private placement), or (iii) purchase the Hedge
Shares from Dealer at the Reference Price on such Exchange Business Days, and in
the amounts, requested by Dealer.

 

  (o) Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

  (p) Right to Extend. Dealer may postpone any Settlement Date or any other date
of delivery by Dealer, with respect to some or all of the relevant Options
hereunder, if Dealer reasonably determines, in its reasonable discretion, that
such extension is reasonably necessary to enable Dealer to effect purchases of
Shares in connection with its hedging activity or settlement activity hereunder
in a manner that would, if Dealer were Counterparty or an affiliated purchaser
of Counterparty, be in compliance with applicable legal and regulatory
requirements.

 

  (q) Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to it rights with respect to the
Transaction that are senior to the claims of common stockholders in the event of
Counterparty’s bankruptcy. For the avoidance of doubt, the parties agree that
the preceding sentence shall not apply at any time other than during
Counterparty’s bankruptcy to any claim arising as a result of a breach by
Counterparty of any of its obligations under this Confirmation or the Agreement.

 

  (r) Securities Contract; Swap Agreement. The parties hereto intend for:
(a) the Transaction to be a “securities contract” and a “swap agreement” as
defined in the Bankruptcy Code (Title 11 of the United States Code) (the
“Bankruptcy Code”), and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(17), 546(e),
546(g), 555 and 560 of the Bankruptcy Code; (b) a party’s right to liquidate the
Transaction and to exercise any other remedies upon the occurrence of any Event
of Default under the Agreement with respect to the other party to constitute a
“contractual right” as described in the Bankruptcy Code; and (c) each payment
and delivery of cash, securities or other property hereunder to constitute a
“margin payment” or “settlement payment” and a “transfer” as defined in the
Bankruptcy Code.

 

  (s) Additional Provisions. Counterparty covenants and agrees that, as promptly
as practicable following the public announcement of any consolidation, merger
and binding share exchange to which Counterparty is a party, or any sale of all
or substantially all of Counterparty’s assets, in each case pursuant to which
the Shares will be converted into cash, securities or other property,
Counterparty shall notify Dealer in writing of the types and amounts of
consideration that holders of Shares have elected to receive upon consummation
of such transaction or event (the date of such notification, the “Consideration
Notification Date”); provided that in no event shall the Consideration
Notification Date be later than the date on which such transaction or event is
consummated.

 

16



--------------------------------------------------------------------------------

  (t) Regulatory Provisions. Counterparty represents and warrants that it has
received and read and understands the Notice of Regulatory Treatment and the OTC
Option Risk Disclosure Statement.

 

10. ISDA Master Agreement:

With respect to the Agreement, Counterparty and Dealer agree as follows:

PART 1

TERMINATION PROVISIONS

 

(a) “Specified Entity” means in relation to Dealer for the purpose of:

 

Section 5(a)(v) (Default under Specified Transaction):    Not Applicable
Section 5(a)(vi) (Cross Default):    Not Applicable Section 5(a)(vii)
(Bankruptcy):    Not Applicable Section 5(b)(v) (Credit Event upon Merger):   
Not Applicable and in relation to Counterparty for the purpose of:   
Section 5(a)(v) (Default under Specified Transaction) :    Not Applicable
Section 5(a)(vi) (Cross Default)    Not Applicable Section 5(a)(vii)
(Bankruptcy)    Not Applicable Section 5(b)(v) (Credit Event upon Merger):   
Not Applicable

 

(b) Section 5(a)(v) (Default under Specified Transaction) will not apply to
Dealer or Counterparty.

 

(c) The “Cross-Default” provisions of Section 5(a)(vi) will not apply to Dealer
and will not apply to Counterparty.

 

(d) The “Automatic Early Termination” provision of Section 6(a) will not apply
to Dealer or Counterparty.

 

(e) Force Majeure Event. Notwithstanding anything to the contrary contained in
the Agreement, Section 5(b)(ii) of the Agreement shall not apply and, for the
avoidance of doubt, a Force Majeure Event shall not constitute a Termination
Event with respect to Counterparty or Dealer.

 

(f) “Termination Currency” means United States Dollars.

 

(g) Events of Default. To the extent that Counterparty has fully satisfied its
obligation to pay the Premium (including any additional Premium) under the
Transaction to Dealer, the following Events of Default will not apply:

 

  (i) with respect to Counterparty only, Section 5(a)(iii) (Credit Support
Default); and

 

  (ii) with respect to Counterparty only, Section 5(a)(vii)(2), (5), (6), (7),
(8) and (9).

 

(h) Failure to Pay or Deliver Event of Default. Section 5(a)(i) of the Agreement
is hereby amended by changing the word “first” wherever it appears therein to
“third”.

 

17



--------------------------------------------------------------------------------

PART 3

AGREEMENT TO DELIVER DOCUMENTS

For the purpose of Section 4(a)(i) and (ii) of the Agreement, each party agrees
to deliver the following documents, as applicable:

 

(a) Tax forms, documents or certificates to be delivered are: none

 

(b) Other Documents to be delivered are: not applicable

PART 4

MISCELLANEOUS

 

(a) Offices. The provisions of Section 10(a) will apply to the Agreement.

 

(b) Governing Law. The Agreement will be governed by and construed in accordance
with the laws of the State of New York, without reference to choice of law
doctrine.

 

(c) Fully Paid Transactions. The condition precedent in Section 2(a)(iii)(1)
shall not apply to a payment and delivery owing by a party if the other party
shall have satisfied in full all its payment or delivery obligations under
Section 2(a)(i) of the Agreement and shall at the relevant time have no future
payment or delivery obligations, whether absolute or contingent, under
Section 2(a)(i).

 

(d) Credit Support Document. Details of any Credit Support Documents: In
relation to Dealer: the Guarantee attached hereto in Exhibit A; and in relation
to Counterparty: none.

 

(e) Credit Support Provider. With respect to Dealer: Lehman Brothers Holdings
Inc.; and with respect to Counterparty: not applicable.

 

18



--------------------------------------------------------------------------------

THE SECURITIES REPRESENTED BY THIS CONFIRMATION HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT
OF 1933 OR ANY OTHER UNITED STATES FEDERAL OR STATE SECURITIES LAWS; SUCH
SECURITIES MAY NOT BE SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF
APPROPRIATE REGISTRATION UNDER SUCH SECURITIES LAWS OR EXCEPT IN A TRANSACTION
EXEMPT FROM OR NOT SUBJECT TO THE REGISTRATION REQUIREMENTS OF SUCH SECURITIES
LAWS.

Please confirm your agreement with the foregoing by executing this Confirmation
and returning it to us at facsimile number 646-885-9546, Attention:
Documentation.

 

Yours sincerely,

Lehman Brothers OTC Derivatives Inc.

   

Confirmed as of the date first above written:

Penn Virginia Corporation

By:   /s/ Anatoly Kozlov     By:   /s/ Nancy M. Snyder Name:   Anatoly Kozlov  
  Name:   Nancy M. Snyder Title:   Authorized Signatory     Title:   Executive
Vice President, General Counsel and Corporate Secretary

Execution time will be furnished upon Counterparty’s written request.

 

19



--------------------------------------------------------------------------------

EXHIBIT A

GUARANTEE



--------------------------------------------------------------------------------

GUARANTEE OF LEHMAN BROTHERS HOLDINGS INC.

LEHMAN BROTHERS OTC DERIVATIVES INC. (“Party A”) and PENN VIRGINIA CORPORATION
(“Party B”) have entered into a Confirmation dated as of November 29, 2007 (the
“Confirmation”) which evidences a transaction entered into between Party A and
Party B (the “Transaction”), which Confirmation supplements, forms part of, and
will be read and construed as one with, the ISDA Master Agreement referred to
therein (the Confirmation, the Transaction and the ISDA Master Agreement
referred to therein, in each case, as the same may from time to time be amended,
modified, supplemented or restated, are collectively referred to herein as the
“Agreement”). This Guarantee is a Credit Support Document as contemplated in the
Agreement. For value received, and in consideration of the financial
accommodation accorded to Party A by Party B under the Agreement, LEHMAN
BROTHERS HOLDINGS INC., a corporation organized and existing under the laws of
the State of Delaware (“Guarantor”), hereby agrees to the following:

(a) Guarantor hereby unconditionally and irrevocably (subject to the provisions
herein) guarantees to Party B the due and punctual payment of all amounts
payable by Party A in connection with the Agreement when and as Party A’s
obligations thereunder shall become due and payable in accordance with the terms
of the Agreement (whether at maturity, by acceleration or otherwise). Guarantor
hereby agrees, upon written demand by Party B, to pay or cause to be paid any
such amounts punctually when and as the same shall become due and payable.

(b) Guarantor hereby agrees that its obligations under this Guarantee constitute
a continuing guarantee of payment when due and not of collection.

(c) Guarantor hereby agrees that its obligations under this Guarantee shall be
absolute and unconditional, irrespective of the validity, regularity or
enforceability of any obligation of Party A under the Agreement, the absence of
any action to enforce Party A’s obligations under the Agreement, the existence
of any collateral or other guaranty, any waiver or consent by Party B with
respect to any provisions thereof, the entry by Party A and Party B into any
amendments to the Agreement, additional Transactions under the Agreement or any
other circumstance which might otherwise constitute a legal or equitable
discharge or defense of a guarantor (excluding the defense of payment or statute
of limitations, neither of which is waived), provided, however, that Guarantor
shall be entitled to exercise any right that Party A could have exercised under
the Agreement to cure any default in respect of its obligations under the
Agreement or to setoff, counterclaim or withhold payment with respect to any
Event of Default or Potential Event of Default, but only to the extent such
right is provided to Party A under the Agreement.

(d) This Guarantee may be terminated by Guarantor upon prior written notice to
Party B; provided that, notwithstanding such termination, such termination shall
not affect Guarantor’s liability hereunder as to, and this Guarantee shall
remain in full force and effect with respect to all, obligations incurred or
arising out of Transactions entered into prior to the termination hereof,
including, for the avoidance of doubt, the Confirmation and the Transaction
evidenced thereby.

(e) Guarantor further agrees that this Guarantee shall continue to be effective
or be reinstated, as the case may be, if at any time, payment, or any part
thereof, of any obligation or interest thereon is rescinded or must otherwise be
restored by Party B upon an Event of Default as set forth in Section 5(a)(vii)
of the Master Agreement affecting Party A or Guarantor.

(f) Guarantor hereby waives (i) promptness, diligence, presentment, demand of
payment, protest, order and, except as set forth in paragraph (a) hereof, notice
of any kind in connection with the Agreement and this Guarantee, or (ii) any
requirement that Party B exhaust any right to take any action against Party A or
any other person prior to or contemporaneously with proceeding to exercise any
right against Guarantor under this Guarantee.

(g) Guarantor shall have no right of subrogation with respect to any payments
made under this Guarantee until all obligations of the Guaranteed Party under
the Agreement are indefeasibly paid in full.

 

21



--------------------------------------------------------------------------------

(h) Guarantor represents and warrants (which representations and warranties
shall be deemed to have been made by Guarantor on the date of each Transaction)
that:

i. Guarantor is a corporation duly incorporated, validly existing and in good
standing under the laws of Delaware;

ii. Guarantor has the legal capacity and the legal right to execute and deliver
this Guarantee and to perform Guarantor’s obligations hereunder;

iii. no consent or authorization of, filing with, or other act by or in respect
of, any governmental authority and no consent of any other person (including,
without limitation, any creditor of Guarantor) is required in connection with
the execution, delivery, performance, validity or enforceability of this
Guarantee;

iv. this Guarantee has been duly executed and delivered by Guarantor and
constitutes a legal, valid and binding obligation of Guarantor enforceable in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws; and

v. the execution, delivery and performance of this Guarantee will not violate
any provision of the certificate of incorporation, by laws or other
organizational documents of Guarantor, or any law, treaty, rule or regulation or
determination of an arbitrator, a court or other governmental authority,
applicable to or binding upon Guarantor or any of its property or to which
Guarantor or any of its property is subject.

(i) Any provision of this Guarantee which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

(j) No single or partial exercise of any right, power or privilege hereunder
shall preclude any other or further exercise thereof or the exercise of any
other right, power or privilege, and no waiver by Party B of any right or remedy
hereunder on any one occasion shall be construed as a bar to any right or remedy
which Party B would otherwise have on any future occasion. No failure to
exercise, nor any delay in exercising, any right, power or privilege hereunder
shall operate as a waiver thereof. The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.

(k) If any term, provision, covenant, or condition of this Guarantee, or the
application thereof to any party or circumstance, shall be held to be illegal,
invalid or unenforceable (in whole or in part) for any reason, the remaining
terms, provisions, covenants and conditions hereof shall continue in full force
and effect as if this Guarantee had been executed with the illegal, invalid or
unenforceable portion eliminated, so long as this Guarantee as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter of this Guarantee and the deletion of such
portion of this Guarantee will not substantially impair the respective benefits
or expectations of the parties to this Guarantee.

(l) Guarantor shall reimburse Party B on demand for all costs, expenses and
charges (including, without limitation, reasonable fees and charges of legal
counsel) incurred by Party B in connection with the enforcement of, and the
protection of its rights under, this Guarantee.

(m) No amendment or waiver of any provision of this Guarantee, nor consent to
any departure by Party B therefrom, shall be effective unless it is in writing
and signed by Party B, and then the waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.

(n) This Guarantee is and shall be in every particular available to the
successors and assigns of Party B and is and shall always be fully binding upon
the legal representatives, successors and assigns of Guarantor, notwithstanding
that some or all of the monies, the repayment of which this Guarantee applies,

 

22



--------------------------------------------------------------------------------

may be actually paid after any bankruptcy, receivership, reorganization or other
event affecting either Party A or Guarantor. Guarantor may not assign its
obligations nor delegate its rights under this Guarantee without the prior
written consent of Party B, and any purported assignment or delegation absent
such consent is void.

(o) This Guarantee alone sets forth the entire understanding of Guarantor and
Party B relating to the guarantee of the obligations guaranteed hereby and
constitutes the entire contract between the parties relating to the subject
matter hereof and supersedes any and all previous agreements and understandings,
oral and written, relating to the subject matter hereof.

(p) Delivery of an executed signature page of this Guarantee by telecopy shall
be effective as delivery of a manually executed signature page of this
Guarantee.

(q) This Guarantee shall be governed by and construed in accordance with the
laws of the State of New York without regard to conflicts of laws principles.
All capitalized terms not defined in this Guarantee, but defined in the
Agreement, shall have the meanings assigned thereto in the Agreement.

IN WITNESS WHEREOF, Guarantor has caused this Guarantee to be executed by its
duly authorized officer as of the date of the Agreement.

 

LEHMAN BROTHERS HOLDINGS INC. By:   /s/ James J. Killerlane III Name:   James J.
Killerlane III Title:   Vice President Date:   December 3, 2007

 

23